   An official website of the United States government Here’s how you know
                                                            Case 4:18-cv-00824-O Document 45-3 Filed 09/09/20   Page 1 of 1 PageID 527



                 U.S. Equal Employment                                                                                    Search terms...                                         Search
                 Opportunity Commission

About EEOC           Employees & Job Applicants               Employers / Small Business           Federal Sector           Contact Us          Translate / Traducir




What You Should Know: The EEOC and Protections for
LGBT Workers

Overview                                                                                                                                 This guidance document was issued upon
                                                                                                                                         approval of the Chair of the U.S. Equal
Title VII prohibits discrimination because of an “individual’s … sex.” 42 U.S.C. § 2000e-2(a)(1).
                                                                                                                                         Employment Opportunity Commission.
In Bostock v. Clayton County, Georgia, No. 17-1618 (S. Ct. June 15, 2020)[1], the Supreme Court held that
                                                                                                                                         OLC Control          EEOC-NVTA-0000-29
firing individuals because of their sexual orientation or transgender status violates Title VII’s prohibition
                                                                                                                                         Number:
on discrimination because of sex. The Court reached its holding by focusing on the plain text of Title VII,
and did not adopt other theories – such as sex stereotyping and associational discrimination – to reach its
conclusion. As the Court explained, “discrimination based on homosexuality or transgender status                                         Concise              What You Should
necessarily entails discrimination based on sex; the first cannot happen without the second.” For                                        Display              Know: The EEOC and
example, if an employer fires an employee because she is a woman who is married to a woman, but                                          Name:                Protections for LGBT
would not do the same to a man married to a woman, the employer is taking an action because of the                                                            Workers
employee’s sex because the action would not have taken place but for the employee being a woman.
Similarly, if an employer fires an employee because that person was identified as male at birth, but uses                                Issue Date:          06-30-2020
feminine pronouns and identifies as a female, the employer is taking action against the individual
because of sex since the action would not have been taken but for the fact the employee was originally
                                                                                                                                         General              Sex
identified as male.
                                                                                                                                         Topics:
The Bostock decision does not address related issues under Title VII such as dress codes, bathroom
access, or locker room access, which were raised by Justice Alito’s dissent. The Court also noted that its                               Summary:             This document
decision did not address various religious liberty issues, such as the First Amendment, Religious Freedom                                                     provides information
Restoration Act, and exemptions Title VII provides for religious employers.                                                                                   about enforcement
                                                                                                                                                              of Title VII sex
                                                                                                                                                              discrimination
Laws the Commission Enforces                                                                                                                                  prohibitions for
                                                                                                                                                              LGBTQ people.
   42 U.S.C. § 2000e-2 (Section 703)

This is the section of the law that was at issue in Bostock and applies to the private sector, state and local                           Citation:            Title VII, 29 CFR Part
governments, employment agencies, and labor organizations. Bostock made clear that section 703’s                                                              1604
prohibition of discrimination based on sex includes sexual orientation and transgender status.
                                                                                                                                         Document             Employees,
   42 U.S.C. § 2000e-16 (Section 717)
                                                                                                                                         Applicant:           Employers,
Section 717 covers employees of the federal government. The Commission has issued several federal                                                             Applicants, HR
sector decisions under section 717 finding discrimination based on the sexual orientation and                                                                 Practitioners
transgender status of federal employees. https://www.eeoc.gov/federal-sector/reports/federal-sector-
cases-involving-transgender-individuals.                                                                                                 Previous             Yes. The current
                                                                                                                                         Revision:            version updates a
                                                                                                                                                              document originally
What to Do if You Think You Have Been                                                                                                                         published on 05-04-

Discriminated Against                                                                                                                                         2015.

                                                                                                                                         The contents of this document do not have
If you believe you have been discriminated against, you may take action to protect your rights under Title
                                                                                                                                         the force and effect of law and are not meant
VII by filing a complaint:
                                                                                                                                         to bind the public in any way. This document
   Private sector and state/local government employees may file a charge of discrimination by                                            is intended only to provide clarity to the
   contacting the EEOC at 1-800-669-4000 or go to https://www.eeoc.gov/how-file-charge-employment-                                       public regarding existing requirements under
   discrimination.                                                                                                                       the law or agency policies.

   Federal government employees may initiate the complaint process by contacting an EEO counselor
   at your agency; more information is available at https://www.eeoc.gov/federal-sector/overview-
   federal-sector-eeo-complaint-process.



Other Laws
Other laws that also may apply:

   Federal contractors and sub-contractors are covered by a separate, explicit prohibition on transgender
   or sexual orientation discrimination in employment pursuant to Executive Order (E.O.) 13672 enforced
   by the U.S. Department of Labor’s Office of Federal Contract Compliance.
   State or local fair employment laws also may prohibit discrimination based on sexual orientation or
   transgender status. Contact information for state and local fair employment agencies can be found on
   the page for EEOC’s field office covering that state or locality.




[1] This also served as the decision for Altitude Express, Inc., et al. v. Zarda et al. (No. 17–1623) and R. G. &
G. R. Harris Funeral Homes, Inc. v. EEOC et al. (No. 18–107).




Return to top



                                                                                                                                 Questions?
                 U.S. Equal Employment
                 Opportunity Commission                                                                                          Call 1-800-669-4000
                                                                                                                                 For Deaf/Hard of Hearing callers:
                                                                                                                                 1-800-669-6820 (TTY)
                                                                                                                                 1-844-234-5122 (ASL Video Phone)
                                                                                                                                 info@eeoc.gov

EEOC Headquarters
                                                                                                                                 Find your nearest EEOC office
131 M Street, NE                                                                                                                 Frequently Asked Questions
Washington, DC 20507
                                                                                                                                 Connect With Us
202-663-4900 / (TTY) 202-663-4494




          FOIA                          Privacy Policy                       Disclaimer                   Accessibility             Office of Inspector General              USA.gov
